Title: To George Washington from William Heath, 4 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Feby 4 1781
                        
                        Yesterday I was honored with yours of the 2d.
                        Immediately upon receiving the signification of your pleasure, I called on the state Clothiers for a return of
                            Blankets received by them since the last delivery; enclosed are those from Connecticut and New Hampshire—that from
                            Massachusetts was made from Fish kill to the Clothier—generals Office.
                        I endeavoured to learn from Major General Howe the cause of the detention of Colonel Scammells Detachment in
                            Jersey, and to state it precisely to your Excellency; I am sorry that I was unfortunate, or thought to be so deficient as
                            to give you any grounds for surprize.
                        Major Campbell informs me that considerable quantities of Forage may be brought, from below the lines if teams
                            can be obtained; but that it is not possible to obtain them in this State; that there are teams in the neighbouring towns
                            in Connecticut, and as near the Forage as those in this State, which are worn down. The difficulty is to obtain them. The
                            Quarter masters have nothing to induce them. I beg leave to submit it to your Excellency’s consideration, that the
                            Quartermaster general may take such measures as may be thought proper, either by writing to Governor Trumbull for an
                            impress Warrant or to exercise his own authority if competent, and the getting off the Forage should be thought of
                            consequence sufficient to require the exercise of it.
                        Major Cartwright, who has been for several years in my family as one of my Aids de Camp, (and lately gone to
                            Boston) has requested leave to resign. He has no other connection with the Army. Will your Excellency please to give the
                            discharge, or shall I do it? He has served with fidelity and honor.
                        I thank your Excellency for information of the resolution of the General Assembly of the Common wealth of
                            Massachusetts to clothe their Troops. The honorable the Speaker has lately informed me that the Commonwealth were
                            determin’d to do every thing in their power for the Army—That a large quantity of Clothing had gone on some time since,
                            which, he flattered himself, had arrived at the Army—and that an Express who would deliver me the letter would bring on a
                            sum of Money. In a postscript to his letter, he observes the Express was detained, & something further would be
                            done. This was before the arrival of General Knox; since which, your Excellency, I presume, is fully informed if what has
                            been done; which I think every one will consider as very generous.
                        Colo. Smith, late Deputy Quartermaster at Springfield, informed me yesterday: that about fifty hogsheads of
                            woolen Clothing was at that place when he came away and had been there for some time. This is probably the Clothing which
                            the Speaker supposed had arrived at the Army. I have the honor to be With the greatest respect Your Excellency’s Most
                            obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir
                                Pumpton Feby 1st 1781.
                            
                            I am honor’d this Evening with your letter of the 31st Ult. In answer I beg leave to inform you that I
                                arrived at this place the 29th of Jany in the evening—On my arrival (& not before) I was inform’d that Genl Howe
                                had return’d with the detachment under his command. As my men were much fatigu’d with marching, I purpos’d returning
                                the 31st giving them one day to refresh themselves. But on information from Colo. Shreive that he had wrote to Genl
                                Howe requesting that his detachment might remain a few days longer and that Gl Howe had consented, and agreed to
                                remain himself at Smiths Clove. I presum’d it would be most proper for me to remain in my present station till further
                                orders. And accordingly wrote to Genl Howe. But my Letter has either miscarried or did not overtake him previous to
                                the writing of your Letter—I shall march very early Tomorrow morning by way of Kakeat if the weather will permit, and
                                expect to cross Kings Ferry at 12 oClock the 3d Inst. I have Honor to be most respectfully Yr Obedt & very
                                Humble servt
                            
                                Alexdr Scammell
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Vere planks Point Feby 3d 1781 12 oClock
                            
                            In obedience to your Order of the 31st Ulto I marchd Yesterday Morning 10 oClock from Pumpton quarter’d at
                                Kakeat last Night and had cross’d part of my Battalion over Kings Ferry when I was honor’d with yours of the 1st Inst.
                                When I left Pumpton, the Jersey Line appear’d to be settled down to a very considerable degree of Tranquility.
                                & seem’d to be rather chagrin’d than mutinous. The Committee had made considerable progress in examining the
                                men’s Inlistments, and out of a Regt & half of the men present they had discharg’d but two, And altho so many
                                of them faild in their pretended claims, I could not learn that they discover’d any dissatisfaction. And as the
                                british Troops had left staten Island, and return’d to their quarters, I presume I should have left Pumpton by this
                                morning had your letter reach’d me Yesterday. As there was no apparent necessity for my remaining longer—When I wrote
                                Genl Howe we fully & hourly expected the british would have landed in force at Elizabeth Town. & we
                                were uncertain what effect the Hand Bills from Sr Harry might have had upon the minds of the Jersey Troops. But I
                                believe now there is nothing to be apprehended from either. The Troops under my command will reach their Hutts this
                                evening except Colo. Hazen’s men. I shall do myself the honor of waiting upon you Tomorrow & am most
                                respectfully 
                            
                                A. Scammell
                            
                        
                        
                    